Citation Nr: 0326846	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On July 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should issue a letter to the 
U.S. Marine Corps Historical Center, or 
other appropriate agency, requesting any 
available information which might 
corroborate the veteran's alleged in-
service stressors, including the decklogs 
of the ships on which the veteran served 
in the waters off the coast of Vietnam.  
Provide the agency with a description of 
these alleged stressors identified by the 
veteran: 
(a) the death of a shipmate named 
"Robero" in March 1972 while serving on 
board the USS Denver; 
(b) transporting casualties from Vietnam 
while serving on the USS Denver in April 
and May 1972, the USS Mobile in June and 
July 1972, the USS Juneau in November 
1972, and the USS Cleveland in December 
1972-January 1973;
(c) A ship on which he was serving [see 
(b) above] having been fired upon by 
enemy forces on two separate occasions.
The RO should also provide that agency 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  If the agency 
indicates that the requested 
verification, including decklogs, should 
be obtained from another source, obtain 
the requested verification from that 
source.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  an orthopedic examination 
to document all of the functional 
limitations resulting from bilateral pes 
planus, and to obtain a medical opinion 
regarding any relationship between pes 
planus and the veteran's low back 
disorder [the veteran also contends that 
his low back disorder, which has been 
diagnosed as degenerative disc disease 
following an injury in September 1995, 
was caused or aggravated by his service-
connected pes planus].  The examiner 
should conduct a examination of the feet, 
and determine whether the veteran's 
bilateral pes planus is manifested by 
marked deformity, pain on manipulation 
and use, any swelling on use, 
characteristic callosities, extreme 
tenderness of the plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the Achilles tendon on 
manipulation.  The examiner should also 
determine whether the foot symptoms are 
improved with orthopedic shoes or 
appliances.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of function are 
supported by objective evidence of 
pathology.  The examiner should also 
provide an opinion on whether the 
service-connected pes planus caused or 
aggravated the veteran's low back 
disorder.  If the examiner finds that the 
pes planus has aggravated the low back 
disorder, the examiner should provide an 
opinion on the degree of disability 
resulting from that aggravation, in 
comparison to the total low back 
disability.  The examiner should provide 
the complete rationale for all opinions 
given.  Send the claims folder to the 
examiner for review.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  a dermatology examination 
to determine whether the veteran 
currently has a skin disability and, if 
so, whether such is related to skin 
problems identified in the veteran's 
service medical records.  The examiner 
should provide the complete rationale for 
all opinions given.  The claims folder 
must be provided to the examiner for 
review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



